Citation Nr: 1514763	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right femur disorder. 
 
2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left wrist disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from June 28, 1974 to July 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The case has subsequently been transferred to the Los Angeles, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case, dated January 2015, was returned to VA with a notation from the U.S. Postal Service indicating that the mailing address was insufficient. A remand is necessary to insure VA has fulfilled the duties to notify and assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Veteran's representative, and request information regarding the Veteran's current address. 

2. The AOJ must issue a notice letter with regard to the issues of whether new and material evidence has been received sufficient to reopen the claims for service connection for right femur, left wrist, and left shoulder 


disorders since the December 2005 rating decision denying the claims, pursuant to the requirements of Kent v Nicholson, 20 Vet. App. 1 (2006). If the Veteran's representative has not provided new information regarding the Veteran's address, issue the above-listed notice letter to three of the Veteran's previously known addresses, to include that listed in the July 2012 VA treatment record (paying attention to both the apartment and street numbers), the address noted in the Veteran's lay statement filed in August 2011, and the address in McKeesport, Pennsylvania, noted in a July 2010 application for housebound status. 

3. The AOJ should review the record and insure that the steps requested by the Board have been taken as written in this Remand. The AOJ should be aware that any deviation from the Remand requests will result in an additional Remand. 

4. After any further development necessitated by this Remand, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




